Citation Nr: 0506936	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  01-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Louisville, 
Kentucky


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred at non-VA medical facilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Louisville, Kentucky.  

The Board remanded the case in April 2004 for the purpose of 
affording the veteran a hearing.  Such a hearing was held 
before the undersigned Veterans Law Judge in July 2004.  The 
Board wrote to the veteran in November 2004 and requested 
that he provide proof that his appeal was filed in a timely 
manner.  The veteran subsequently submitted additional 
documents which were not contained in the claims file or the 
medical administrative service file, to include a copy of an 
appeal statement dated in July 2001.  The Board concludes 
that the appeal may now be reviewed on the merits.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The care and services rendered to the veteran at non-VA 
medical facilities were not authorized in advance, and there 
was no emergency at the times of his treatment.

3.  A VA Medical Center was available to treat the veteran 
during those periods of time.


CONCLUSION OF LAW

The requirements for reimbursement of medical expenses are 
not met.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.130 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for benefits.  The 
Board concludes the discussions in letters sent to the 
veteran, in the statement of the case (SOC), and supplemental 
statement of the case (SSOC) informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  Letters sent to the 
veteran in March 1998 outlined the criteria which are applied 
when determining whether the VA will pay for expenses of care 
not previously authorized.  He was advised that the VA would 
pay for expenses of care not previously authorized only when 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or heath, and where VA or 
other Federal facilities were not feasibly available.

The veteran was also provided with forms for submitting a 
"Claim for Payment of Cost of Unauthorized Medical 
Services."  The claim form requested that he provide the 
name and address of the institution, the statement of 
circumstances under which the services were rendered, to 
include the diagnosis, symptoms, whether an emergency 
existed, and the reason why VA facilities were not used.  He 
was instructed to attach bills or receipts.   The VA also 
supplied the veteran with the applicable regulations in the 
SOC and SSOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The VA has obtained the veteran's treatment 
records from the facilities where the veteran was treated.  
The veteran has had a personal hearing.  The evidence 
contains all information necessary to resolve the issue on 
appeal.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at non-VA facilities.  He states that he previously 
sought treatment at VA facilities, but they did not provide 
adequate care.  

Many of the facts in this case are not in dispute.  The 
veteran has established service connection for a chronic 
lumbosacral strain with nerve root compression, postoperative 
laminectomy with spinal fusion, rated as 60 percent 
disabling; migraine headaches, rated 10 percent disabling; 
and chondromalacia of the left knee, rated as noncompensably 
disabling.  He has been granted a total disability rating 
based on individual unemployability.  

The veteran seeks reimbursement for the expenses that he 
incurred at private medical facilities.  He also seeks 
reimbursement for prescriptions.  

A VA report of contact dated in November 1994 reflects that 
the veteran stated that he was going to a Back Institute in 
another state and would be sending the bills to the VA.  It 
was explained that the VA could not authorize payment for him 
to go to a non-VA facility in another state and that there 
was no authority to approve it as it would be an unauthorized 
claim for care not be rendered in an emergency.  The veteran 
was offered an opportunity to be seen at a VA facility, but 
he declined, stating that he knew that he could get better 
care at the out of state private facility.  

The record reflects that the veteran subsequently received 
private medical treatment at the Owensboro Health System on 
June 6, 1995, June 2, 1996, and July 7, 1996; at the Perry 
County Hospital on June 19, 1995; and at the Indiana 
University Hospital on July 14, 1995.  

A record from the Owensboro Mercy Health System dated June 2, 
1996, reflects that the veteran was seen for chronic back 
pain which had been present since March 1996.  He said that 
he had run out of pain prescription and was here for some 
now.  He said that the low back pain was sharp and that he 
could not walk or sit. Medication was prescribed, and it was 
noted that he was much improved.  A record dated July 7, 
1996, from the Owensboro Mercy Health System reflects that 
the veteran reported having pain in his lower back.  He 
requested something for pain.  A VA doctor reviewed the 
records from Owensboro and concluded that the veteran was 
treated for his service-connected condition but the treatment 
was not rendered in a medical emergency.  

A record dated June 19, 1995 from the Perry County Memorial 
Hospital reflects treatment for "cervical radiculopathy."  
The Board notes that this is not a service connected 
disability.  Moreover, there is no indication in the record 
that there was a medical emergency.  It was indicated that he 
was seen in the clinic rather than the emergency room.  A VA 
physician reviewed the records from the Perry County Hospital 
and concluded that the treatment was not for a service-
connected condition, was not for a medical emergency, and 
that VA facilities were available.  

A medical report dated July 14, 1995, from the Indiana 
University Medical Center reflects that the veteran was seen 
after being referred for evaluation of complaints pertaining 
to the cervical spine.  Although his history of lumbar spine 
problems was noted, the focus of the evaluation was on his 
nonservice-connected cervical spine disorder.  There is no 
indication that the referral was made on an emergency basis.  
A VA doctor reviewed the record from Indiana University and 
concluded that the treatment was not rendered in a medical 
emergency and that a VA facility was feasibly available.  

The veteran has presented documentation pertaining to 
numerous prescriptions expenses which pertain to medication 
which he reports was prescribed by private physicians for his 
service-connected back disorder. 

The veteran and his wife gave similar testimony at a hearing 
held at the VA medical Center in July 2002.  The testimony 
was to the effect that the veteran had sought treatment at VA 
facilities in 1994, but was refused treatment.  It was also 
stated that a VA examination conducted at the VA medical 
center had been brutal and caused excruciating pain.  The 
veteran clarified some of his prior testimony at a hearing 
held before the undersigned member of the Board in July 2004.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 
38 C.F.R. § 17.54.  However, the Board notes that there is no 
evidence, nor does the veteran contend, that the VA 
authorized the veteran's treatment at private facilities 
during the relevant period of time.  On the contrary, the 
record shows that the VA specifically denied the veteran's 
request for fee basis treatment.  

Thus, the veteran's treatment at the non-VA facilities, was 
not authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120 (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  

After considering all of the evidence of record, however, the 
Board finds the requirements were not met as VA facilities 
were available to treat the veteran.  A VA facility "may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities." 38 C.F.R. § 17.53.  The determination of 
whether a VA facility was "feasibly available" may only be 
made after consideration of foregoing factors.  See Cotton v. 
Brown, 7 Vet. App. 325 (1995).  The Board notes that no 
medical evidence has been presented showing that the veteran 
could not have gone to a VA medical facility, rather than to 
the private facilities.  There is no reason to believe that 
an attempt to use the VA facility beforehand or obtain prior 
VA authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.

This conclusion is supported by documentation in the claims 
file which is to the effect that the VAMC had the facilities 
required to treat the veteran's medical problems.  The 
veteran was offered care at VA facilities, but declined based 
on his belief that the care would be better elsewhere.  With 
respect to any implied contention that the non-VA hospital 
offered better quality of medical care than the available VA 
facility, the Board notes that no reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.  See 38 C.F.R. § 17.130.  

The Board further notes that there is no competent evidence 
that any of the care obtained at private facilities was 
during an emergency.  Although the veteran has offered his 
own opinion that his back pain was of such severity as to 
constitute an emergency, this is contradicted by some of the 
records showing that the treatment was not of an emergency 
nature.  The Indiana University evaluation was made as a 
referral and clearly scheduled ahead of time.  The Perry 
County Memorial Hospital treatment was not done in the 
emergency room and was described by a VA physician as not 
being an emergency.  Similarly, the VA physician indicated 
that treatment at Owensboro was not rendered in an emergency.  

Finally, the Board notes that with respect to some of the 
care sought at private facilities, such as at the Indiana 
University Medical Center and the Perry County Memorial 
Hospital, the treatment was for a nonservice-connected 
cervical spine disorder rather than the service-connected 
lumbar spine disorder.

Thus, the facts surrounding the veteran's case do not fit 
into the statutory scheme established by Congress for the 
payment of or reimbursement for expenses incurred at a non-VA 
facility.  See Zimick, 11 Vet. App. at 48-49.  The statutory 
provisions authorizing VA to pay for care of non-service-
connected disorders in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis that 
the veteran preferred treatment by private facilities rather 
than a VA facility.  The Board further notes that, in the 
absence of authorizing statutory or regulatory authority, the 
Board may not award payment or reimbursement of the private 
medical expenses at issue.  See Zimick, 11 Vet. App. at 50, 
citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 424 (1990) (payment of money from the [Federal] Treasury 
"must be authorized by a statute").  Accordingly, the Board 
concludes that the criteria for reimbursement of unauthorized 
medical expenses are not met.  The benefit sought by the 
veteran is not authorized under the facts of this case, and 
the claim must be denied.  


ORDER

The claim for reimbursement of medical expenses is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


